     Case 2:99-cr-00149-MHT Document 53 Filed 08/05/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )         CRIMINAL ACTION NO.
     v.                             )            2:99cr149-MHT
                                    )                 (WO)
GARY C. LOVELADY                    )

                                  ORDER

    It is ORDERED that:

    (1) The government’s motion to apply funds (Doc.

52) is granted.

    (2) The     clerk      of     court      is   directed   to    credit

defendant     Gary    C.        Lovelady’s        restitution     account

$ 25,000.00    for   the    money       he    paid    directly    to    the

victim in 2017 as a result of a private settlement.

    The     court    assumes       defendant         Lovelady     has    no

objection to the government’s motion.                   However, if he

does, he shall file his objection by August 26, 2021.

    DONE, this the 5th day of August, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
